FILED
                            NOT FOR PUBLICATION
                                                                              MAR 14 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TERESA GUEVARA TRIGUEROS,                        No.   16-73554
AKA Mercedes Garcia Garcia, AKA
Teresa Jesus Guevara, AKA Nancy                  Agency No. A088-895-326
Gutierrez Wenees,

              Petitioner,                        MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 10, 2022**
                               Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Teresa Guevara Trigueros seeks review of a decision of the Board of

Immigration Appeals (BIA) denying her motion to reopen removal proceedings to

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reapply for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

      Guevara Trigueros failed to demonstrate that country conditions in Honduras

had materially changed from her 2013 hearing before the Immigration Judge (IJ) to

her 2016 motion to reopen. Although she presented new evidence that her family

continues to receive extortion threats, such evidence was not “qualitatively

different from the evidence presented at the previous hearing.” Najmabadi v.

Holder, 597 F.3d 983, 987 (9th Cir. 2010) (cleaned up); 8 C.F.R. § 1003.2(c)(1).1

Therefore, the BIA did not abuse its discretion in holding that Guevara Trigueros

failed to demonstrate a material change in country conditions sufficient to satisfy

the timeliness exception for a motion to reopen under 8 C.F.R. § 1003.2(c)(3)(ii).

See Toufighi v. Mukasey, 538 F.3d 988, 996–97 (9th Cir. 2008); 8 C.F.R.

§ 1003.2(c)(3)(ii).

      Moreover, the BIA did not abuse its discretion in holding that Guevara

Trigueros failed to make a prima facie showing that she is eligible for withholding


      1
        To the extent that Guevara Trigueros argues that her daughter’s illness
constitutes a material change in country conditions, that argument fails because
“mere changes in a petitioner’s personal circumstances are not sufficient” to justify
reopening proceedings. Rodriguez v. Garland, 990 F.3d 1205, 1207 (9th Cir.
2021). Moreover, the claim that she is eligible for withholding of removal on
those grounds is unexhausted, and we therefore lack jurisdiction to consider that
claim. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).
                                          2
of removal. Guevara Trigueros failed to demonstrate a nexus between persecution

by the criminals who harmed her family and any protected ground because “[a]n

alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.” Zetino

v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).2

      Because Guevara Trigueros’s motion to reopen did not address her claim for

protection under CAT, we lack jurisdiction to consider it. See Barron, 358 F.3d at

677. Although Guevara Trigueros moved the BIA to reopen proceedings sua

sponte, she does not challenge the BIA’s denial of that motion on appeal and

therefore has forfeited that claim. Cerezo v. Mukasey, 512 F.3d 1163, 1165 n.5

(9th Cir. 2008).

      DENIED IN PART, DISMISSED IN PART.




      2
        Because Guevara Trigueros is subject to a reinstated removal order, and
therefore not eligible for asylum, see 8 U.S.C. § 1231(a)(5); Andrade-Garcia v.
Lynch, 828 F.3d 829, 831 (9th Cir. 2016), we do not consider her arguments to the
extent they address her prima facie eligibility for asylum.
                                          3